In this case the contention of defendants was and is that the premises in controversy are within the corporate limits of the town of Granite, and being in excess of the area allowed for homestead purposes within an incorporated town under the provisions of sec. 1, art. 12, Const., is subject to the lien of the judgment and to the execution levied to satisfy the same. On the other hand, the contention of plaintiff was and is that the land in controversy was not within the corporate limits of the town of Granite, and being the homestead of Elkins, was protected by the same section of the Constitution against the lien of the judgment and the execution thereon, and that when he purchased the land from Elkins in 1922 the same was free and clear of any lien in favor of the defendant bank.
An examination of the record in this case discloses that no evidence was offered or introduced tending to show that the incorporated town of Granite ever extended its limits to include what is known as the "Stovall addition," within which the land in controversy is situated. Comp. Stat. 1921, sec. 4800, provides:
"Whenever there shall be lots laid off and platted adjoining such town, and a record of the same is made in the register of deed's office of the proper county, the trustees may by a resolution of their board extend the boundary of such town so as to include such lots; and the lots so annexed shall thereafter form a part of such town and be within the jurisdiction thereof. The trustees shall immediately thereafter file a copy of such resolution, together with a plat and map of survey defining the boundaries of such addition in the office of the register aforesaid."
It is not contended in this case that the provisions of the above section were ever complied with by the town of Granite in reference to the Stovall addition. Under such circumstances this case is controlled by the decision of this court in the case of Pemroy, Sheriff, et al. v. Buck, 33 Okla. 456,126 P. 735, wherein Justice Kane announced the rule that the provisions of the above section are mandatory and that their observance is a prerequisite to the annexation of such addition to an incorporated town, and that unless such action is taken a homestead of a family located within such addition consists of not more than 160 acres of land as provided in the Constitution, supra, for the homestead "not within any city, town or village."
Considerable space is taken up in the brief of defendants in the discussion of prescription and the citation of authorities upon that subject, but it is not considered that such authorities are in any way applicable to the facts shown by the record in this case.
Upon the authority of Pemrov, Sheriff, et al. v. Buck, supra, the findings and decree of the trial court herein should be in all things affirmed.
By the Court: It is so ordered.
Note. — See under (1) 20 C. J. p. 822. *Page 268